Citation Nr: 0709772	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  04-36 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder status 
post bypass as secondary to service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from December 1965 to November 
1971.


FINDING OF FACT

A heart disorder status post bypass is not related to service 
or service-connected disability.


CONCLUSION OF LAW

A heart disorder status post bypass was not in incurred in 
service or as a result of service-connected disability.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board of Veterans' Appeals (Board) notes 
that this matter has been developed pursuant to the 
guidelines established in the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005) (VCAA).  In this regard, the record reflects that 
the veteran has been sufficiently advised of the evidence 
necessary to substantiate his claim.

More specifically, the veteran was provided with an April 
2004 letter that outlined the evidence necessary to 
substantiate his claim, and the respective obligations of the 
Department of Veterans Affairs (VA) and the veteran in 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In addition, although the VCAA notice letter of April 2004 
did not specifically request that the appellant provide any 
evidence in the appellant's possession that pertained to the 
claim as addressed in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), as demonstrated from the foregoing communication from 
the regional office (RO), the Board finds that appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  All the VA requires is 
that the duty to notify under the VCAA is satisfied, and the 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

The Board additionally notes that the veteran has been 
provided with the applicable law and regulations, and has not 
indicated any intention to provide any additional evidence in 
support of his claim.  

Consequently, based on all of the foregoing, the Board finds 
that remand of this claim for further notice and/or 
development under the VCAA would be an unnecessary use of VA 
time and resources.

In essence, the veteran claims that his current heart 
problems are causally related to his service-connected 
diabetes mellitus, as he was experiencing symptoms of his 
diabetes years before the diagnosis of this disability in 
2003, and more importantly before his heart problems began in 
1993.  The Board has also considered whether there is any 
basis to service connect a heart disorder on a direct or 
presumptive basis.

Service medical records are silent for the treatment of any 
coronary symptoms or disability.  There are also no relevant 
treatment records dated within one year of the veteran's 
separation from service.

Private treatment records from July 1991 reflect that the 
veteran was evaluated at this time for complaints of chest 
pain.  The diagnosis was chest pain secondary to 
gastroesophageal (GE) reflux.

Private hospital records from July and December 1993 reflect 
that the veteran underwent left heart catheterization, and 
left ventricular angiography, and successful percutaneous 
transluminal coronary angioplasty of the right coronary 
artery.  

In April 1994, the veteran again underwent catheterization 
and angiography.  Coronary artery bypass surgery was also 
performed on April 11, 1994.

Additional private treatment records for the period of 
November 1994 to September 2002 reflect periodic evaluation 
and treatment for various conditions, including hypertension 
and status post bypass surgery, 

VA treatment records for the period of December 2002 to 
January 2003 reflect that in December 2002, there was a 
diagnosis of diabetes mellitus, type 2.  Data collected from 
the veteran in connection with an Agent Orange Examination in 
December 2002 reflects that he smoked three packs of 
cigarettes a day from 1965 until he quit in 1995, both 
parents died of heart attacks, a brother died of a heart 
attack and another died as a result of a stroke.  

VA diabetes mellitus examination in May 2003 revealed that 
the veteran had a history of a diagnosis of diabetes 
mellitus, type 2 in 2003, during his Agent Orange 
examination.  The examiner noted his review of the claims 
file, which reportedly showed that the veteran had coronary 
angioplasty in 1993, and coronary artery bypass surgery in 
1994.  Since then, the veteran complained of chest pain.  He 
also had some tingling of his fingers bilaterally for the 
previous ten years, without numbness.  

The diagnosis was diabetes mellitus, type 2.  The examiner 
commented that in his opinion, the veteran's heart condition 
was not as likely secondary to diabetes mellitus, since the 
coronary artery disease was diagnosed in 1993, when he had 
angioplasty, and the diabetes mellitus was diagnosed in 2003.

VA records from January 2004 reflect an assessment that 
included diabetes mellitus, type II-just formally diagnosed.  
This examiner commented that old records showed fasting 
sugars in the diabetic range as far back as 1998, and that 
given this, since it is known that microvascular changes and 
the glucose intolerance and insulin insensitivity begin as 
far back as 5 years before the sugar elevates, the veteran 
was at risk for coronary artery disease (CAD) because of 
diabetes mellitus from 1993.  

At the veteran's hearing before the Board in September 2005, 
the veteran testified that certain symptoms of his diabetes 
mellitus existed prior to the beginning of his heart problems 
in 1993, and that he was therefore entitled to the 
establishment of service connection for a heart disorder on a 
secondary basis.


II.  Analysis

The Board has carefully reviewed the record as to this claim 
and first notes that service connection may be granted for a 
disability arising from injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002).  Disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a) (2006).

Where a veteran served 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
cardiovascular disease becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 
3.309 (2006).

Initially, the Board notes that with recent diagnoses of CAD 
and continuing treatment for coronary symptoms, the Board 
finds that the required element of current heart disability 
has been satisfied with respect to this claim.  

However, as has been clearly made plain to the veteran over 
the history of this claim, in order to prevail on his claim, 
there must also be medical evidence linking a current heart 
disorder to the veteran's service-connected diabetes 
mellitus, and the evidence does not contain such medical 
evidence.  In fact, the May 2003 VA diabetes mellitus 
examiner examined the veteran and the record, and 
unequivocally opined that the veteran's heart condition was 
not as likely secondary to diabetes mellitus, since the 
coronary artery disease was diagnosed in 1993, when he had 
angioplasty, and the diabetes mellitus was diagnosed in 2003.  

While the veteran's representative contends that the January 
2004 medical record statement of another VA physician is 
sufficient to place the evidence in equipoise and therefore 
warrant the grant of the veteran's claim, the Board would 
first note that the examiner does not squarely relate a 
current heart disability to the veteran's diabetes mellitus.  
Instead, she simply states that old records showed fasting 
sugars in the diabetic range as far back as 1998, and that 
since it is known that microvascular changes and the glucose 
intolerance and insulin insensitivity begin as far back as 5 
years before the sugar elevates, the veteran was at risk for 
CAD because of diabetes mellitus from 1993.  Simply put, by 
stating that the veteran was at risk for CAD because of his 
diabetes mellitus from 1993, the Board finds that the 
examiner was doing nothing more that opining the possibility 
that CAD could have resulted from the veteran's diabetes 
mellitus beginning in 1993, not that it was as likely as not 
that it did so in the veteran's particular case.  It has been 
held that equivocal statements like that of the January 2004 
examiner are not sufficiently probative to link current 
disability to service or service-connected disability.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  While the 
veteran's representative has argued that the January 2004 
examiner has provided a more detailed explanation for her 
opinion than has the May 2003 examiner, unfortunately, even 
if the Board were to agree with such an assessment, it still 
would not help to cure the speculative nature of the January 
2004 opinion.  The Board also again notes that the May 2003 
examiner's opinion that concluded that the veteran's heart 
disorder was not as likely related to his diabetes that was 
diagnosed ten years later is unequivocal, and is not only 
based on the time difference in the respective diagnoses, but 
also a review of the claims file.  Therefore, for all of the 
reasons noted above, the Board finds that the May 2003 
examiner's opinion is entitled to greater weight than that of 
the January 2004 examiner.

The Board further notes that the contemporaneous treatment 
records do not reflect any elevated glucose reading at or 
before the time of the veteran's initial treatment for heart 
problems in 1993, and as was acknowledged by the January 2004 
VA examiner, the first such documented readings were in 1998.  
As for the assertions of the veteran, the record does not 
demonstrate any special education or medical training that 
would enable him to diagnose a heart disorder, or to express 
an opinion on medical causation with respect to such 
disorders.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Finally, there is also no competent medical evidence linking 
a current heart disability to service or to a period of one 
year after service.  In this regard, while there is no 
medical opinion addressing the issue of entitlement to 
service connection on a direct or presumptive basis, since 
there is no evidence of any relevant findings or diagnoses 
during or within one year of service, the Board finds that 
remand for an examination and opinion as to this matter is 
not required under 38 C.F.R. § 3.159(c)(4) (2006).  

Similarly, although the record also does not reflect an 
opinion that addresses whether a heart disorder has been 
aggravated by the veteran's service-connected diabetes 
mellitus under 38 C.F.R. § 3.310, the veteran has 
acknowledged that no physician has suggested that such 
aggravation has occurred.  In addition, as was noted by the 
RO, treatment records from January 2004 reflect functioning 
at the rate of 10 metabolic equivalents without chest pain.  
Further, it was noted that the coronary artery disease had 
been stable since 1994, which would suggest that the 
underlying cardiac condition had not worsened as a result of 
the diabetes.  Thus, the Board also finds that remand for an 
opinion as to whether a heart disorder has been aggravated by 
active service is also not required as there is a lack of 
current evidence that increased heart disability may be 
associated with the veteran's service-connected diabetes 
mellitus.  Indeed, the veteran and his representative had 
every opportunity to provide an opinion that unequivocally 
related current heart disability to service connected 
diabetes mellitus, but apparently chose not to do so.  

Accordingly, the Board finds that a preponderance of the 
evidence is against a relationship between a current heart 
disorder and service or service-connected disability.



ORDER

The claim for service connection for a heart disorder status 
post bypass is denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


